Citation Nr: 0800174	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-35 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the left knee.

2.  Entitlement to service connection for arthritis of the 
left knee.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.
FINDINGS OF FACT

1.  In a March 1999 rating decision, the RO denied service 
connection for arthritis of the left knee.  The veteran was 
notified of the decision and of his appellate rights that 
same month, but did not file an appeal.

2.  The evidence received subsequent to the March 1999 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for arthritis of the left knee.

3.  Resolving doubt in the veteran's favor, the medical 
evidence reveals that the veteran has arthritis of the left 
knee that is related to active service.  


CONCLUSIONS OF LAW

1. The RO's March 1999 decision denying service connection 
for arthritis of the left knee is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103 (2007).

2.  The evidence received since the March 1999 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for arthritis of the left knee, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

3.  Arthritis of the left knee, was incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Application to Reopen the Claim of Service Connection for
 Arthritis of the Left Knee

In March 1997 the Board denied service connection for 
arthritis of the left knee finding that left knee injuries in 
service resolved without residuals.  The Board further found 
there was no evidence of record showing a diagnosis of 
traumatic arthritis as x-ray results of the left knee were 
normal and the private physician's opinion provided no 
physical findings to support the diagnosis.  The veteran's 
motion for reconsideration was denied in July 1997.  No 
appeal was filed.

In a March 1999 rating decision, the RO reopened the claim 
but denied service connection for arthritis of the left knee 
on the basis that there was no evidence that the arthritis of 
the left knee was related to the veteran's in-service 
injuries.  The veteran was notified of the decision and of 
his appellate rights in the same month.

The evidence of record at the time of the March 1999 rating 
decision included the veteran's service medical records, 
medical opinion letters from private physician Dr. D.B. dated 
in October 1995 and October 1998, VA examination reports of 
May 1995 and January 1996, outpatient treatment records from 
Dr. D.B. dated August 1998, private hospital records dated 
August 1998, and a VA Compensation and Pension (C & P) 
examination report dated November 1998.
 
The veteran did not file an appeal of the March 1999 rating 
decision and it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In cases such as this, where the claim is filed on or after 
August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the March 1999 rating decision, the veteran 
submitted a private medical opinion letter of Dr. Y.F. dated 
December 2004 and a private magnetic resonance imaging (MRI) 
report dated November 2004.  Dr. Y.F.'s letter is both new 
and material in that it confirms Dr. D.B.'s opinion of 
October 1998 attributing the veteran's arthritis of the left 
knee to the veteran's injuries in service.  In light of the 
basis for the RO's March 1999 determination, this evidence 
raises a reasonable possibility of substantiating the claim.  
Thus, the evidence is "new and material" under the 
provisions of 38 C.F.R. § 3.156(a), and the claim is 
reopened.

II. Entitlement to Service Connection for Arthritis of the 
Left Knee

The veteran seeks service connection for arthritis of the 
left knee.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 1137; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records reveal that the veteran 
was treated for what was thought to be a simple dislocation 
of the left patella in June 1960.  The diagnosis was 
subsequently changed to a contusion of the left lower leg.  
In February 1964, the veteran was treated for an unspecified 
knee injury and in November 1964 and December 1964 his knee 
was examined due to another knee injury.  At that time, the 
left knee was found to have full flexion and extension, 
however, it was painful at the extremities of motion and 
showed a small amount of swelling and "marked tenderness" 
over the patella and medial aspect.  In March 1966, the 
veteran was treated after striking his left knee on a ladder.  
The left knee was found to be tender over the patella and to 
have no crepitus or swelling.  The veteran was seen a second 
time in March 1966 and at that time reported that the "knee 
buckles sometimes when walking."  The left knee was found to 
have a small amount of effusion present under the patella.  
Upon separation, no left knee disability was noted.  There is 
no evidence of record between March 1966 and May 1995.

In May 1995, the veteran was afforded a VA C & P examination 
to determine the nature, extent, and etiology of any left 
knee condition found.  The veteran reported that he injured 
both of his knees while playing baseball in service.  He 
stated that he was hospitalized at that time for several days 
and, over the years, has had intermittent problems with both 
of his knees.  The veteran reported that his knees had gotten 
significantly worse over the three years preceding the 
examination.  He described morning stiffness, intermittent 
pain, and pain while squatting, stooping, or climbing.  Upon 
examination, the left knee had 120 degrees of flexion with 
minimal crepitus and no redness, heat, or swelling.  The 
veteran's knee was tender when palpated about the 
patellofemoral joint.  No instability was found in the left 
knee.  The examiner diagnosed the veteran with degenerative 
arthritis of both knees.  The examiner did not render an 
opinion as to whether the veteran's degenerative arthritis 
was related to his in service injuries.

In an October 1995 medical opinion letter, Dr. D.B. opined 
that the veteran was having progressive problems with pain, 
snapping, popping, and swelling in both knees.  Dr. D.B. 
reported that the veteran had early degenerative arthritis in 
both knees.

In January 1996, the veteran was afforded another VA C & P 
examination.  The veteran brought copies of Dr. D.B.'s 
October 1995 medical opinion letter and examination notes for 
the VA examiner to comment upon.  Upon examination, the 
veteran's left knee was found to have a normal range of 
motion with no popping or snapping.  His left knee was found 
to be tender at the lateral aspect.  The diagnosis was 
bilateral knee pain.  An x-ray examination of the knees 
revealed that the left knee was within normal limits but 
minimal degenerative arthritic changes were demonstrated in 
the right knee.  

By way of a February 1996 rating decision, the RO granted 
service connection for arthritis of the right knee and 
assigned a noncompensable disability evaluation.  The RO 
noted the veteran had reported intermittent problems with 
both knees with a significantly worsenening of the condition 
over the past three years.  The RO noted that the service 
medical records were negative for a right knee condition but 
that Dr. D.B. opined that a service-connected injury has been 
progressive in nature and that the veteran had early 
degenerative changes in both knees.  The RO also noted that 
VA x-ray examination revealed degenerative arthritic changes 
in the right knee.  Resolving reasonable doubt in the 
veteran's favor, service connection was granted for right 
knee arthritis as related to military service.  
 
In an August 1998 post-operative report of a repair of a 
globular tear of the posterior horn of the medial meniscus in 
the veteran's left knee, Dr. D.B. reported that the patient 
was found to have a mild amount of degenerative change in the 
left knee.  Dr. D.B. also indicated that the patellofemoral 
joint showed wear changes of age.

In an October 1998 medical opinion letter, Dr. D.B. again 
rendered the opinion that the veteran's left knee showed 
degenerative arthritic changes.  Dr. D.B. referred to the 
veteran's arthroscopic surgery performed in August 1998 
discussed above.  During the surgery Dr. D.B. indicated that 
he found the veteran to have "significant post-traumatic 
arthritis" of the left knee.  Dr. D.B. opined, after 
reviewing copies of the veteran's service medical records, 
that the veteran's in service injury was severe and that the 
current arthritis was due to the in service injuries.

In November 1998, the veteran was afforded another VA C & P 
examination.  The veteran reported intermittent pain, 
swelling, and limitation of motion in the left knee.  Upon 
examination the veteran's left knee was shown to have full 
extension and 135 degrees of flexion.  There was no swelling 
or effusion noted.  The veteran had mild retropatellar 
crepitation in the left knee and the knee was found to be 
stable.  The examiner opined that the veteran's current left 
knee problems were not related to his in service knee 
injuries.

In a November 2004 MRI report, the veteran was diagnosed with 
mild degenerative changes of the left knee.  In a December 
2004 medical opinion letter, Dr. Y.F. rendered the opinion 
that the veteran had left knee pain with meniscal tear in the 
medial compartment with a significant osteochondral defect.  
Dr. Y.F. further opined that the veteran's pain and other 
symptoms in the knee, which originated in service continued 
to the present and that the in-service injuries more likely 
than not caused the current problems with his left knee.

The Board finds that the record shows that the veteran's left 
knee was injured in service as evidenced by the treatment 
received and noted in the veteran's service medical records 
in June 1960, February 1964, November 1964, December 1964, 
and March 1966.  The Board further finds that the veteran 
currently suffers from arthritis of the left knee as shown by 
the diagnosis of the March 1995 C & P examination, findings 
noted in the August 1998 post-operative report, and October 
1998 private medical opinion.  Lastly, the Board finds that 
competent medical evidence indicates that it is at least as 
likely as not that there is a causal relationship between the 
veteran's in service injuries and his current arthritis of 
the left knee as indicated in the October 1998 and December 
2004 private medical opinions.  The Board finds that, 
resolving doubt in favor of the veteran, the positive 
evidence is at least in a state of equipoise with the 
negative evidence and, therefore, service connection for 
arthritis of the left knee is warranted.  See 38 U.S.C.A. §§ 
1110, 5107; 38 C.F.R. §§ 3.303.

III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


	(CONTINUED ON NEXT PAGE)




ORDER

The veteran's application to reopen a claim of entitlement to 
service connection for arthritis of the left knee is granted.

Entitlement to service connection for arthritis of the left 
knee is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


